DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 April 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 defines that the device further comprises “a first pulse wave sensor and a second pulse wave sensor” which are each configured “to detect a pulse wave”. Claim 1 defines that the device already includes “at least one pulse wave sensor configured to detect a pulse wave”. It is unclear if the first and second sensors are included in the at least one pulse wave sensor, or if they are in addition to the at least one pulse wave sensor (for a total of at least three pulse wave sensors). For the purposes of examination the claim will be treated as though defining that the at least one pulse wave sensor includes a first pulse wave sensor and a second pulse wave sensor, but correction is required.
In claim 7, the fourth paragraph remains unclear. “the body motion detection sensor and the processor programmed to act as the control unit and the first blood pressure calculation unit are mounted on the main body” does not match later reference in the claim to “the processor”; this first clause would be much clearer if it also referred to the processor simply as “the processor”, but in general the element should always be referred to using the same terminology. If Applicant wishes it to be a “processor programmed to act as the control unit and the first blood pressure calculation unit” it should always be referred to as such, not simply as “the processor”. Claim 7 also concludes by reciting that blood pressure is calculated “by oscillometric method”. This should read “by an oscillometric method”; for the purposes of examination it will be treated as such but clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (US 20100076328 A1 – previously cited), referred to hereafter as Matsumura, in view of Yamashita et al. (US 20120203119 A1 – previously cited), referred to hereafter as Yamashita, and Watson (US 2017/0095215).

Regarding claim 1, Matsumura teaches a pulse wave measurement device (Figure 27) comprising: a belt (180) to be attached around a measurement site (shown in Figure 13; element 500 is measurement site; paragraph 0093); 
at least one pulse wave sensor (shown in Figure 12, elements 20 and 30) which are mounted on the belt (180) and detect pulse waves of an artery (shown in Figure 13; element 510 is artery) passing through the measurement site (500; paragraph 0098); 
a pressing member (191) having an inflatable and/or deflectable structure that is mounted on the belt (181), the pressing member configured to vary a pressing force to press the pulse wave sensors against the measurement site (shown in Figure 24; paragraph 0144); 
a display (paragraphs [0072]-[0073]); and 
a control unit (130) that varies and sets the pressing force generated by the pressing member (paragraph 0144) to a first pressing force (Figure 24, S311), and which is configured to display measurement results of the measurements of pulses on the display over time (figure 6, element 150; paragraphs [0072]-[0073]). 
However, Matsumura does not teach a body motion detection sensor configured to detect a presence or absence of body motion of the subject; and a processor programmed to act as the control unit and being configured to set the pressing force of the pressing member to a first pressing force when there is no body motion of the subject to perform measurement of a pulse wave with the at least one pulse wave sensor, set a pressing force of the pressing member to a second pressing force lower than the first pressing force and higher than zero when there is body motion of the subject to interrupt measurement of a pulse wave, and after the measurement is interrupted, upon determining that (i) a standby time having a predetermined length has not elapsed since the interruption of the measurement and (ii) a state of the body motion of the subject has transitioned to a state of no body motion, return the pressing force of the pressing member from the second pressing force to the first pressing force, to resume the measurement of a pulse wave, and after the measurement is interrupted, upon determining that the standby time having the predetermined length has elapsed since the interruption of the measurement, set the pressing force of the pressing member from the second pressing force to zero, to end the measurement of a pulse wave.

Yamashita teaches a method of detecting sensor abnormalities (Figure 15) during an oscillometric blood pressure measurement (process shown in Figure 13) comprising: depressurizing a pressure cuff to a predetermined pressure (ST35) when the pressure values of two pressure sensors do not fall within reference values (ST25; paragraph 0147). This would result in a cuff pressure which is lower than a first cuff pressure, but higher than zero. Yamashita further teaches that the sensor abnormality which triggers the depressurization may be caused by body movement, or the like (paragraph 0148). Therefore, Yamashita teaches setting a pressing force of a pressing member to a second pressing force lower than a first pressing force and higher than zero when a sensor abnormality, such as body movement, is detected. Yamashita also teaches displaying a message when an abnormality has occurred when measuring the blood pressure (paragraph 0069). Therefore, Yamashita teaches a display unit configured to display that the measurement of the pulse wave is interrupted. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura to include the abnormality detection and notification method of Yamashita during oscillometric blood pressure measurement. Matsumura teaches the pressing member of the pulse wave measurement device being a fluid bag (Matsumura paragraph 0094) that may also be used to measure blood pressure using the oscillometric method (Matsumura paragraph 0152 and 0158). Therefore, incorporating the abnormality detection and notification method of Yamashita would help reduce the impact of body movement during oscillometric blood pressure measurement (Yamashita paragraph 0148), and would simply constitute applying a known technique to a known device ready for improvement to yield predictable results.
Matsumura in view of Yamashita fails to teach: a body motion detection sensor configured to detect a presence or absence of body motion of the subject; and after the measurement is interrupted, upon determining that (i) a standby time having a predetermined length has not elapsed since the interruption of the measurement and (ii) a state of the body motion of the subject has transitioned to a state of no body motion, return the pressing force of the pressing member from the second pressing force to the first pressing force, to resume the measurement of a pulse wave, and after the measurement is interrupted, upon determining that the standby time having the predetermined length has elapsed since the interruption of the measurement, set the pressing force of the pressing member from the second pressing force to zero, to end the measurement of a pulse wave.
Watson teaches a method for saving power on a physiological measurement device comprising detecting a motion state using a body motion detection sensor configured to detect a presence or absence of body motion of a subject (paragraph [0020]; figure 6, step 150; paragraphs [0059]-[0060]), executing measurements when no motion is detected and stopping measurement when body motion is detected (step 152 and its outcomes Yes or No; paragraphs [0059]-[0060]). Furthermore, Watson teaches, after motion has been detected and measurement is interrupted, determining if a standby time having a predetermined length has not elapsed since the interruption (paragraphs [0060]-[0061], the motion duration threshold; step 154) and the body motion has ceased (paragraphs [0060]-[0061], the motion degree threshold, step 154), resuming measurement of the physiological parameter (figure 6, the “no” path leading to step 142) or, if the time threshold is exceeded and/or motion has not ceased, deactivating the sensor used for measurements (paragraphs [0042]-[0044]; step 156).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pulse wave measurement device of Matsumura in view of Yamashita to include the body motion detection sensor of Watson. Doing so would allow the abnormality detection of Yamashita (Figure 15) to rely on a body motion signal (which is indicated as a potential sensor abnormality by Yamashita) instead of a pressure signal (Yamashita paragraph 0148). 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura in view of Yamashita and Watson to include the power saving method of Watson, such when a body motion is detected resulting in an interruption of measurement, the processor determines if (i) a standby time having a predetermined length has not elapsed since the interruption of the measurement and (ii) a state of the body motion of the subject has transitioned to a state of no body motion, and resumes the measurement. Doing so would help increase the power efficiency of Matsumura (Watson paragraph [0002], [0018]), and would simply constitute applying a known technique to a known device ready for improvement to yield predictable results. As modifying Matsumura and Yamashita, the physiological measurements being paused or resumed would be measurements of pulse waves via application of pressure.
The Examiner further notes that Matsumura’s disclosure of displaying the measurement results on the display is to display the gathered data continually over time; as modified, this would include periods where measurement is interrupted, as would be shown by the changes in data, and when measurement resumes. 
Claim 8 recites a method using the same structural elements recited in claim 1 to measure a pulse wave at a measurement site. Therefore, the above cited sections of Matsumura, as modified by Yamashita and Watson, disclose a method comprising the steps recited in claim 8.
Regarding claim 4, Matsumura teaches the at least one pulse wave sensor including first and second pulse wave sensors (20 and 30) which are mounted on the belt (180) in a state of being spaced apart from each other in a width direction of the belt (shown in Figure 12; paragraph 0097), each of the first pulse wave sensor and second pulse wave sensor configured to detect pulse waves at portions of an artery (shown in Figure 13; element 510 is artery) passing through the measurement site (500; paragraph 0098); as both sites are located along the artery one is inherently downstream of the other. Therefore, Matsumura in view of Yamashita and Watson teach all the structural elements of claim 4. 
	Regarding claim 5, Matsumura (Figure 27) teaches the pressing member (191) including a fluid bag (paragraph 0094) capable of pressing the both the first and second pulse wave sensors against the measurement site while varying an individual pressing force (shown in Figure 24) in order to detect an optimum pulse wave (paragraph 0144). Therefore, Matsumura in view of Yamashita and Watson teaches the pulse wave measurement device according to claim 4, wherein the pressing member includes an element configured to press the first pulse wave sensor and the second pulse wave sensor with a pressing force, and the control unit sets the first pressing force of the pressing member to individual values with respect to the first pulse wave sensor and the second pulse wave sensor.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 20100076328 A1), referred to hereafter as Matsumura, in view of Yamashita (US 20120203119 A1) and Watson, as applied above, in further view of Suzuki et al. (US 20060200011 A1 – previously cited), referred to hereafter as Suzuki. 
Regarding claim 6, Matsumura as modified and applied above teaches the pulse wave measurement device of claim 4. However, Matsumura as modified and applied above fails to teach a first blood pressure calculation unit configured to calculate blood pressure using a predetermined correspondence equation between pulse transit time and blood pressure based on pulse transit time being a time difference between a first pulse wave signal and a second pulse wave signal respectively output in time series by the first pulse wave sensor and the second pulse wave sensor.
Suzuki teaches an apparatus for health management (Figure 22) comprising a method of determining a pulse transit time between a first (114) and second (124) pulse wave sensor (paragraph 0163), and calculating a blood pressure using a predetermined correspondence equation between a first pulse wave signal and a second pulse wave signal (paragraph 0074-0075). Therefore, Suzuki teaches a first blood pressure calculation unit configured to calculate blood pressure using a predetermined correspondence equation between pulse transit time and blood pressure based on pulse transit time being a time difference between a first pulse wave signal and a second pulse wave signal respectively output in time series by the first pulse wave sensor and the second pulse wave sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura in view of Yamashita and Watson to include the calculation of a pulse transit time, and a blood pressure calculation unit that calculates blood pressure from a predetermined correspondence equation between pulse transit time and blood pressure, as taught by Suzuki. Doing so allow the device of Matsumura in view of Yamashita and Watson to determine the blood pressure of a subject using the pulse transit time, increasing the accuracy of its blood pressure measurements.
Regarding claim 7, Matsumura (Figure 13) further teaches the pressing member of the pulse measurement device being a fluid bag (191) provided along the belt (paragraph 0094) and a pressure control unit (Figure 25, element 132 and 184) that supplies the fluid bag (191) with air and controls a pressure of the air in the bag (paragraph 0099).  In addition, Matsumura teaches a second blood pressure calculation unit (138) that calculates the blood pressure based on the pressure of the air in the fluid bag using the oscillometric method (paragraph 0152 and 0158). Matsumura also teaches the processing associated with pulse wave measurements being on a on a main body CPU (130) that controls the entire pulse wave measurement device (Matsumura paragraph 0072). However, Matsumura in view of Yamashita, Watson, and Suzuki does not teach a main body provided integrally with the belt, wherein the body motion detection unit, the control unit, the first blood pressure calculation unit, pressure control unit, and second blood pressure unit are all mounted. 
Yamashita teaches an electric sphygmomanometer being implemented into a wrist worn device (Figure 17) wherein the main body (10), containing a CPU configured to control various units and processing for control and calculations of the device (paragraph 0046), is integrally attached to the cuff (20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumura in view of Yamashita, Watson, and Suzuki to incorporate the further teachings of Yamashita and have the main body CPU, comprising the body motion detection unit, the control unit, the first blood pressure calculation unit, pressure control unit, and second blood pressure unit, being integrally attached to the belt. Doing so would increase the portability of the device, and would simply constitute combining prior art elements according to known methods to yield predictable results.

Response to Arguments
Applicant's arguments filed 5 April 2022 have been fully considered but they are not persuasive.
Regarding the art rejections, Applicant argues that Matusmura and Yamashita do not disclose displaying a measurement result on the display “as the pressing force is changed”, or that measurement is interrupted “as the pressing force is changed to the second pressing force”, or displaying a resumed measurement “as the pressing force is changed back to the first pressing force”. Applicant’s arguments are unclear on this topic – as noted in the previous Office Action and expanded upon above, Matsumura teaches displaying the measurement results over time; as modified to include periods where pressing forces are changed, the display of the values would still be presented. Similarly, in addition to the measurement values themselves reflecting an interruption in measurement, Yamashita explicitly teaches delivering a message that measurement is interrupted. It is unclear if Applicant simply did not look at the portions of these references cited for previous claim 2, or if Applicant believes that “as the pressing force is changed” provides some more specific criteria as to when the values are displayed relative to the measurements being performed; if the latter, the Examiner notes that “as the pressing force is changed” is not paralleled in any of the claim limitations which simply call for displaying values on the display.
Regarding determining whether a standby time has been exceeded, Applicant’s remarks regarding Abe are moot in light of Watson as now applied above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791